Appeal by the defendant from a judgment of the County Court, Nassau County (Lawrence, J.), rendered March 5, 1981, convicting him of arson in the fourth degree and menacing, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*601Viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was sufficient to support the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). The defendant’s contention relating to the prosecutor’s remarks during summation is without merit (see, People v Bailey, 58 NY2d 272; People v Ashwal, 39 NY2d 105). Mangano, J. P., Bracken, Kunzeman and Eiber, JJ., concur.